Opinión concurrente del Juez
Presidente Sr. Negrón Fer-nández.
Estoy conforme con que se archive, por académico, el recurso. No creo, sin embargo, que “la restricción de la li-bertad de la peticionaria por parte de las autoridades ejecu-tivas terminó como cuestión de hecho en el momento en que a ella se le comunicó el perdón.” En ese momento, a mi juicio, ?n© se produjo un nuevo estado de hecho, sino de derecho, por *1021efecto del perdón, ya que la peticionaria estaba en libertad provisional desde que fue excarcelada al prestar la fianza que en el ejercicio de nuestro poder y sujeta a nuestra determina-ción final, le fijó este Tribunal dentro del procedimiento de hábeas corpus por ella instado.
La custodia de la peticionaria quedó sustituida, bajo nues-tra autoridad, por un estado de libertad provisional que puso fin a su custodia física por parte de las autoridades del penal mientras se investigaba el derecho que invocaba a su plena libertad. Esa libertad provisional normalmente hubiera sub-sistido hasta que la fianza prestada hubiere sido cancelada por este Tribunal y ordenada nuevamente su encarcelación, si no prosperaba el derecho que reclamaba a su libertad definitiva. Pero habiendo mediado un perdón absoluto e incondicional, que borró para siempre la convicción del delito imputado, Emanuelli v. Tribunal de Distrito, 74 D.P.R. 541; Cf. Pueblo v. Albizu, 77 D.P.R. 888, y que no tenía, por tanto, que ser aceptado por la peticionaria para que el mismo causara estado de libertad, de pleno derecho, el presente recurso se convirtió en académico, por razón del perdón, ya que el hecho de la libertad que disfrutaba provisionalmente no quedó alterado por éste. Lo que quedó alterado fue la naturaleza del derecho en que se fundaba el hecho de su libertad, y el carácter de ésta.
El perdón tuvo el efecto jurídico de convertir en definitivo el estado de libertad disfrutado provisionalmente por la peticionaria en virtud de la fianza prestada dentro del proce-dimiento de hábeas corpus, y como consecuencia de ello, dicha fianza dejó de tener existencia jurídica por haber sido sus-tituido el derecho a la libertad provisional bajo la misma, por el mejor derecho a la libertad plena bajo el perdón concedido. En ese sentido este Tribunal no tendría que ordenar la can-celación de la fianza por ser ésta ya inexistente en derecho.